Citation Nr: 0908044	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  04-11 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1.  Entitlement to service connection for an ear disorder.

2.  Entitlement to service connection for lumbar spondylosis. 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The appellant served on active duty service for training 
(ACDUTRA) from January 1981 to May 1981.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied the benefit sought on appeal.  
The appellant appealed that decision and the case was 
referred to the Board for appellate review.  

When the appeal was initially before the Board in January 
2006, the Board remanded the appellant's claim for additional 
evidentiary development.  As the requested development has 
been completed, no further action is necessary to comply with 
the Board's remand directives.  Stegall v. West, 11 Vet. App. 
268 (1998). 


FINDINGS OF FACT

1.  The appellant is not currently shown to have an ear 
disorder.

2.  Lumbar spondylosis shown after separation from active 
service is not causally or etiologically related to active 
service.


CONCLUSION OF LAW

1.  Any ear disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

2.  Spondylosis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the appellant's claim on appeal, the Board 
is required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Appellant dated June 2003, 
February 2005, June 2006 and February 2008.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  Since the 
appellant's service connection claims are being denied, no 
disability rating or effective date will be assigned, so the 
Board finds that there can be no possibility of any prejudice 
to the claimant under the holding in the Dingess case. 

In February 2008 the VA provided the appellant with a letter 
informing him that attempts had been made to obtain his 
treatment records and requests had been submitted to the 
National Personnel Records Center (NPRC), but that more 
specific dates of treatment were required to perform a 
complete search.  The appellant did not respond.  In 
September 2008 the RO scheduled the appellant for a 
comprehensive VA examination.  The appellant was provided 
notice of this examination by letter but failed to report for 
the examination.  

Therefore, the Board finds that the RO has satisfied the duty 
to notify and the duty to assist and will proceed to the 
merits of the appellant's appeal based on the evidence now of 
record.

The appellant has claimed entitlement to service connection 
for both an ear disorder and lumbar spondylosis.  Service 
connection may be established for a disability resulting from 
disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b) (2008).  If 
chronicity is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id. Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability, (2) medical, or in certain circumstances, lay 
evidence, of an in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999). 

Active military, naval or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. 
§ 101(21), (24); 38 C.F.R. § 3.6(a), (d) (2008).  ACDUTRA 
includes full-time duty performed for training purposes by 
members of the National Guard of any state.  38 U.S.C.A. 
§§ 101(22), 316, 502, 503, 504, 505 (West 2002); 38 C.F.R. 
§ 3.6(c)(3) (2008).  Presumptive periods do not apply to 
ACDUTRA or INACDUTRA.  Biggins v. Derwinksi, 1 Vet. App. 474, 
477-78 (1991).  Thus, service connection may granted for 
disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from an injury 
incurred or aggravated while performing INACDUTRA.  
38 U.S.C.A. §§ 101(24), 106.

Ear Disorder

The appellant has claimed entitlement to service connection 
for an ear disorder.  In a statement, dated in June 2003, the 
appellant stated that when he entered service he had his ears 
washed out and that since then he had ear infections 
constantly.  Historically, the appellant serviced on ACDUTRA 
from January 1981 to May 1981.  The appellant's enlistment 
examination from October 1980 does contain a notation that 
the appellant had abnormal ears.  Specifically, the appellant 
was found to have severe otitis externa, which initially 
disqualified him for enlistment.  As best as can be 
determined from the report, the appellant then sought 
treatment for that condition, returned for reevaluation, and 
was found qualified for duty.  Records of the appellant's ear 
treatment are not in the claims file and service treatment 
records subsequent to the enlistment examination are 
completely silent as to any complaints of or treatment for an 
ear disorder.  

The appellant claims to have received post-service treatment 
for his ear condition at Fort Sill, Fort Hood and Fort Sam 
Houston, but none of these facilities had any record of 
treating the appellant beyond what the RO received from the 
National Personnel Records Center (NPRC).  These records do 
not contain any diagnosis of or treatment for any ear 
disorder and the veteran has not submitted any other post-
service treatment records indicating any diagnosis of or 
treatment for an ear disorder.  Furthermore, the appellant 
failed to report to his scheduled VA examination.  Evidence 
expected from this examination, which might have been 
material to the outcome of the appellant's case, could not be 
considered. 

A claimant is responsible for supporting a claim for benefits 
under laws administered by the VA, and the appellant was 
clearly advised of the need to submit medical evidence 
demonstrating both the presence of the claimed condition and 
a nexus or relationship between that condition and service.  
The appellant has presented no evidence of any current ear 
disorder beyond his own statements.  The appellant, as a lay 
person, lacks appropriate medical training and is therefore 
not competent to provide a probative opinion on a medical 
matter.  Routen v. Brown, 10 Vet. App. 183, 186 (1997). 

Based on this record, the Board finds that the evidence is 
against the appellant's claims for service connection for an 
ear disorder.  In the absence of a current disability related 
to service by competent medical evidence, a grant of service 
connection is clearly not supportable.  Brammer v. Derwinksi, 
3 Vet. App. 223, 225 (1992). 

Spondylosis

The appellant also claims entitlement to service connection 
for spondylosis.  In a January 2004 statement the appellant 
stated that on entrance into service, x-rays showed no 
abnormalities.  He claimed that he developed back problems 
while in basic training and was treated several times.  

The appellant claims to have received post-service treatment 
for his back condition at Fort Sill, Fort Hood and Fort Sam 
Houston, but none of these facilities had any record of 
treating the appellant beyond what the RO received from the 
National Personnel Records Center (NPRC).  These records do 
not contain any diagnosis of or treatment for a back 
condition until August 1984, well after the appellant's 
period of ACDUTRA.  

The appellant also submitted post-service treatment records 
from several private facilities.  A July 1983 letter from Dr. 
Burkhart of the San Antonio Orthopaedic Group indicates that 
the appellant injured his low back in June 1983, when he 
slipped and fell on a wet floor while at work.  The 
examiner's impression after x-rays was lumbar disc syndrome 
with bilateral L5 spondylolysis.  An August 1984 report from 
Orthopedic Associates also notes that the appellant injured 
his back in June 1983 while working at Church's Fried 
Chicken.  A normal range of motion was noted at that time, 
but an x-ray revealed bilateral pars defect at L5 and the 
appellant was diagnosed with spondylolysis.

An April 1988 letter from Dr. Butler indicates that the 
appellant had undergone a lumbosacral fusion in September 
1985.  The physician stated that the appellant had no 
symptoms at all referable to his back at the time of the 
letter and that the appellant was capable of doing any type 
of work without restriction.  February 2000 records from the 
Neurosurgical Associates of San Antonio and Southwest Open 
MRI indicate that the appellant was evaluated following a 
motor vehicle accident in July 1999 and had several lower 
back problems.  March 2000 records from the Texas Department 
of Human Services indicate that the appellant has cervical 
and lumbar herniated discs.  

The Board notes that the appellant failed to report, without 
explanation, for scheduled VA examinations to determine the 
existence and etiology of the claimed disorders.  If the 
appellant wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential..."  See Wood v. Derwinksi, 1 Vet. App. 190, 
193 (1991).

Under such circumstances the Board must base its decision on 
the evidence currently of record.  The appellant's service 
treatment records do not show any diagnosis of or treatment 
for spondylosis and post-service treatment records do not 
indicate any back problems until the veteran's fall at 
Church's Fried Chicken in June 1983, well after the 
appellant's period of ACDUTRA and not associated with his 
military service.  The appellant was clearly advised of the 
need to submit medical evidence demonstrating both the 
presence of the claimed disorder and a nexus or relationship 
between that condition and service.  Based on this record, 
the Board finds that the medical evidence is against the 
appellant's claim for service connection for lumbar 
spondylosis.  In the absence of a current disability linked 
to service by competent medical evidence a grant of service 
connection is clearly not supportable.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  The Board concludes, 
accordingly, that service connection for lumbar spondylosis 
is not established. 




ORDER

Service connection for an ear disorder is denied.

Service connection for lumbar spondylosis is denied. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


